COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  ROSA RAMIREZ,                                                  No. 08-18-00138-CV
                                                 §
                         Appellant,                                   Appeal from
                                                 §
  v.                                                              383rd District Court
                                                 §
  RAFAEL CARREON,                                              of El Paso County, Texas
                                                 §
                         Appellee.                               (TC # 2010AG5715)
                                                 §

                                        JUDGMENT

       This Court has considered this cause on the record and concludes that the trial court’s

judgment entered on May 4, 2018 should be set aside without regard to the merits, and the cause

is remanded to the trial court for rendition of judgment in accordance with the mediated settlement

agreement. We further order that pursuant the parties’ agreement, costs of the appeal are taxed

against the party incurring same. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF APRIL, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.